DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 17 December 2021.
Claims 1-2, 4-6 and 8-10 are presented for examination
Claims 1, 4 are amended.
Claims 3 and 7 were cancelled.
35 U.S.C. 101 rejection for Claim 4 is withdrawal in light of the amendment by applicants.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-041097, filed on 7 March 2018.

Response to Argument
Applicant’s arguments filed in the amendment filed on 17 December 2021, have been fully considered but they are not deemed persuasive.
Applicant, argued (35 U.S.C 101 Rejection) that “Applicant submits claim features directed to how data is stored in a first data set, and how that data can then further 
	Examiner respectfully disagrees.
	In 101 rejection analysis, examiner stated that “store” and “display” steps are additional elements, “Selecting a particular data source or type of data to be manipulated” which is extra-solution limitation is well known, therefore it is “Insignificant Extra-Solution Activity.”
	For completeness, selecting/storing data, using formula/algorithm modify data, then displaying the result with computer is either “Mere Instructions To Apply An Exception” (MPEP 2106.05(f)(2), “the claim invokes computers or other machinery merely as a tool to perform an existing process.”) or Field of Use and Technological Environment (MPEP 2106.05(h), “iv. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys.”).
Neither the amendment or arguments provide evidence that additional elements are integrating the judicial exception into a practical application or recites significantly more than the judicial exception.

Applicant argued (35 U.S.C 101 Rejection) that “Applicant further submits the Office Action is not properly considering the claim features provide a practical application. The grounds for maintaining the rejection appear to indicate the only practical application that could be achieved is an improvement in a computer function, bat benefits of reducing and storing less data do not provide such a practical application.
reduce the size of aggregated data does not provide a practical application, or that a practical application is only limited to improvements in computer function. Applicant submits improvements in computer function are one example of a practical application, but are not the only type of practical application, and applicant is not aware of any support for the position that an improvement in computer functioning is the only acceptable practical application.”
	Examiner respectfully disagrees.
	a. applicant merely argued that “there is no basis to indicate a device that can reduce the size of aggregated data does not provide a practical application” However, applicant did not provide evidence to support the argument.
Specification of the instant application, PG Pub version, paragraph [0051], clearly recites “The aggregating processing can be performed by a method in which the data amount of the extraction data 41 or 42 is reduced using average values, maximum values, minimum values, or the like”	
Based on such evidence, “aggregation” is merely calculating average values (or the like).
Mathematically, aggregating data reduces the size of the data, such as calculating an average of numbers (e.g. calculating an average (e.g. resulting to have a single number) of 100 different numbers).
	Such idea is already disclosed as “mathematical concepts” (MPEP 2106.04(a)(2), “iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations,” and “vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982).”)
	Further, merely store or display the result using a computer (instead of thinking the result in user’s mind) is merely “apply” to an abstract idea (e.g. using computer as tool to store or display the results).

Applicant argued (35 U.S.C 101 Rejection) that “Applicant submits the data analysis system as recited in the claims as currently written can decrease a memory capacity and a processing load of a processer. Applicant submits such a decrease of a memory capacity and processing load is clearly a practical application. 
In fact applicant submits reducing a size of aggregated data is an improvement in technology and to computer functionality. Applicant submits a computer clearly functions more efficiently and with improvements by reducing a memory capacity. Such a decrease can improve a processing load of a processor and mcrease the speed of processing, which applicant submits are clearly practical applications.
Applicant submits the Office Action is not properly considering the claim features
providing such practical applications.”
Examiner respectfully disagrees.
a) The argued subject matter is not recited in the claim language. The claim language does not explicitly disclose the correlation between “data aggregation” and “reducing a size of aggregated data.”
b) For completeness, if “decrease a memory capacity and a processing load of a processer” is caused by “compression,” which is computer function and will improve the function of computer.
However, the claimed invention is not related to “compressing data” but is related to aggregation data by calculating average values (Specification of the instant application, PG Pub version, paragraph [0051], clearly recites “The aggregating processing can be performed by a method in which the data amount of the extraction data 41 or 42 is reduced using average values, maximum values, minimum values, or the like”)
Assume, “averaging” does “reducing a memory capacity,” however, in mathematical calculations, using “average values” to reduce a memory capacity (or human memory in human mind) is “WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY” (SSDS, “Numeracy Skills,” page, 1, “The term average is used frequently in everyday life to express an amount that is typical for a group of people or things…Averages are useful because they: summarise a large amount of data into a single value; and indicate that there is some variability around this single value within the original
data…” page 2, “…These 6 amounts form the dataset given in table 1…to find the mean loan, the total amount borrowed (£9,140) is divided by the number of students (6) which equals £1,523…” where without “average” a person/computer needs to remember “6 amounts,” £1,523”).
	Therefore, applicant are required to provide evidence that calculating “average values” (“aggregating processing”) that “reducing a memory capacity” is NOT “Well-understood, Routine, Conventional activity.”

Applicant argued (35 U.S.C 103 Rejection), that “Applicant traverses each of the above-noted grounds for citing Hsiao and Moser with respect to the currently recited claim features.
First, independent claim 1 as noted above clarifies “the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group”. Applicant submits those claim features clearly distinguish over the
cited disclosures in Hsiao. As noted above Hsiao appears to be cited to disclose previously recited claim features of “attribute values of the time column are not aligned at equal intervals” by irregular dates in the SALES DATE column of Hsiao. Applicant submits those irregular dates in Hsiao do not indicate clarified claim features of “are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group…”
	Examiner respectfully disagrees.
	a. Applicant merely argued that the cited portion of Hsiao does not teach “are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group.” However, argument does not replace evidence where evidence is necessary.
b. Further, in the rejection, examiner stated that examiner’s interpretation is based on Specification (Pub. Version) paragraph [0077], “FIG. 19 is a diagram illustrating an example of the data structure of primary data…That is to say, the primary data 151 in the embodiment is configured only by columns ("time", "feature 1", "feature 2", and "feature 3") for which a plurality of attribute values are not aligned with equal intervals” and in Fig. 19, where each row of the records has different time (e.g. time are 1, 2, 8, 24), where time is not incremented by fixed time interval (e.g. if the fixed interval is 2, then it should be 1, 3, 5, 7 and 9 for each record. 
Applicant did not provide any evidence in the specification that support “are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group” with different means.
c. As cited in Hsiao in the rejection, Table A, shows
SALES_DATE 	LA 	SF 
Jan. 12, 2015 	250 	120 
Jan. 18, 2015 	200 	140 
Feb. 1, 2015 	190 	180 
Mar. 15, 2015 	195 	185”
WHERE “Jan. 12, 2015 	250 	120” and “Jan. 18, 2015 	200 ” are aggregated into January month which only have 2 records in January group, where “Feb. 1, 2015 	190 	180” is aggregated into February month which only contain 1 record in February.).
d. Further, See Hsiao, Fig. 11, where data is aggregated from daily (see Table A above) to monthly (e.g Month 1, Month 2 and Month 3), where an ordinary skill in the art understand that each month has different interval of days, e.g. January has 31 days, February has 28 or 29 days, April has 30 days. 

Applicant argued that “Such a mark of Moser has no relationship whatsoever to the “SALES DATE” of Hsiao. That is, coloring each mark in Moser is only associated with “average Air Time” of each flight arriving at each destination, and has no relevance whatsoever to being associated with any irregular dates.”
	Examiner respectfully disagrees.
Applicant admitted that Hsiao discloses aggregating data based on date (e.g. SALES DATE).
Hsiao, Fig. 11, discloses daily data (see Table A above) is aggregated to form monthly data (e.g. Month 1, Month 2 and Month 3).
However, Hsiao does not disclose size of dots (e.g. monthly dots) which can be changed based on the count of records of the aggregation.
Moser, Paragraph [0029], discloses “size property: the value of the measure associated with the size property determines the size of the mark, e.g., dot size.” Paragraph [0033], “In the example of FIG. 1, the visualization 100 is generated (after consulting visualization guidelines) for a set of columns comprising an attribute and three measures (i.e., AM.sub.1M.sub.2M.sub.3). The visualization type is "scatter" and the visualization 100 makes use of a mark 130 (circle) to represent each data point in the attribute…It should be noted that a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day…” which teaches the feature that size of the dot (e.g. “dot size”) can be changed dynamically based on the counts in the aggregation for the dots.
Applicant is arguing the content of the data (i.e. meaning of the content) which is nonfunction material as they are merely data and does not carry a function (e.g. same method (e.g. change size of dot of an aggregation) can be applied to all different data (e.g. aggregation of financial sales based on sale dates, medical visiting records based on dates, or Patent application based on filling dates)). 
For completeness, it is also obvious to an ordinary skill in the art that same aggregation and determining sizes of dots based on counts of aggregations can be used on different type of data.
 
Applicant argued that “Further in clarified claim features a singular object, which is, among the plurality of groups, a group of which a data number indicating a number of pieces of data used for calculating a value aggregated by the aggregating process is equal to or larger than a predetermined value, is displayed with a display format different from that of another object that is, among the plurality of groups, another group 
	Examiner respectfully disagrees.
Moser discloses the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups, another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value (Moser: paragraphs [0023], “FIG. 1 includes a visualization 100 generated according to an example embodiment for enabling an insightful visualization of a dataset. In an example, the multivariate insight discovery approach is used to present insightful visualizations to a user who has little or no experience with a particular data set. In this example, the dataset includes OLAP data. Typically, an OLAP dataset consists of columns that are classified as either measures or attributes (e.g., dimensions), which may be part of a hierarchical structure. In the case of a column classified as a measure, the OLAP data also includes a proposed aggregation method for the measure. An OLAP cube may be considered a generalization of a three-dimensional spreadsheet. For example, a company might wish to summarize financial data by product ID, by time-period, and by location to compare the relevant data in each dimension. Product ID, time, and location comparison are the data's dimensions. Each cell of the cube holds a number that represents some measure of the business, such as sales. The elements of a dimension may be organized as a hierarchy, a set of parent-child relationships, typically where a parent member summarizes or includes its children. Furthermore, parent elements may be aggregated as the children of another parent element of the OLAP data. For example, a monthly report may be the child of a quarterly report which is in turn the child of a yearly report, etc?”
Paragraph [0029], “size property: the value of the measure associated with the size property determines the size of the mark, e.g., dot size”
Paragraph [0033], “In the example of FIG. 1, the visualization 100 is generated (after consulting appropriate visualization guidelines) for a set of columns comprising an attribute and three measures (i.e., AM.sub.1M.sub.2M.sub.3). The visualization type is "scatter" and the visualization 100 makes use of a mark 130 (circle) to represent each data point in the attribute…It should be noted that a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day. Furthermore, the measure "security delay" 110 is shown along the y-axis and the measure "weather delay" is shown along the x-axis.”
 paragraph [0039], “In an example, the preprocessing may provide for aggregating over at least one attribute of the raw dataset 212…based on the aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute…” paragraph [0050], “…In an example, the visualization generator 204 may select a mark type, for example bar or dot…,” Fig. 1
WHERE “the data image” is broadly interpreted as “visualization 100” (e.g. “a mark type, for example bar or dot”, Fig. 1)
WHERE “the singular object” is broadly interpreted as “mark 130 may be shown as larger or smaller” in dot graph, e.g. Fig. 1,
WHERE “calculating a value aggregated by the aggregating processing” is broadly interpreted as “aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute”
WHERE “a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value” is broadly interpreted as “a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day” larger” or “smaller” size of the “mark 130” is determined based on larger/smaller than “a predetermined volume,” For example, if the data (e.g. count) in dot is greater than X (e.g. predetermined volume), then the size of the dot is larger than size of dots that are less than X (e.g. predetermined volume)).
Therefore, the combination of the references at least disclose the argued claim limitations.
The replies to the above arguments are applied equally to other similar arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: 
“A data analysis system comprising:
A memory; and
one or more processors coupled to the memory, the one or more processors being configured to: 
select a time column and a feature column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column; 
extract, from the first data set, a second data set corresponding to the selected time and feature columns and the attribute value range; 
select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range;
aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set; 
store the reduced third data set in the memory;
analyze the third data set stored in the memory to generate an analysis result; and 
display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set, wherein the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group of the plurality of groups, the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a , and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value.”
(Step 1) The limitations recite “A data analysis system comprising a computer…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) 
The limitation of “select a time column and a feature column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column;” and “select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “select” in the context of this claim encompasses the user “select a time column and a feature column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column;” and “select a unit of aggregation for the ;” in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “group” in the context of this claim encompasses the user manually group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value rangein his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “aggregate” in the context of this claim encompasses the user manually aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, the limitation of “analyze the third data set stored in the memory to generate an analysis result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” analyze” in the context of this claim encompasses the user manually analyze the third data set stored in the memory to generate an analysis result in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system,” “memory” and “processor” to perform the “select,” “extract,” “,select,” “group,” “aggregate,” “store,” “analyze” and “display” steps. The “system,” “memory” and “processor” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional elements – 
“extract, from the first data set, a second data set corresponding to the selected time and feature columns and the attribute value range;” and “display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set, wherein the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group of the plurality of groups, the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data analysis process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim recites the additional element – “store the reduced third data set in the memory” where merely describes how to generally “apply” the concept of storing data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the claim recites the additional elements - “display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set, wherein the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group of the plurality of groups, the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value” are Field of Use and Technological Environment (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Further, where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional system,” “memory” and “processor” to perform “select,” “extract,” “,select,” “group,” “aggregate,” “store,” “analyze” and “display” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements – “extract,” “store” and “display” are not sufficient to amount to significantly more than the judicial exception because “extract,” “store” and “display” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs…,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…,” “iv. Presenting offers and gathering statistics, OIP Techs."); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the other additional elements, “extract,” “store” and “display” steps are Field of Use and Technological Environment in conjunction with the abstract idea (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Further, they merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additional, the claim recites the additional elements - “display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set, wherein the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group of the plurality of groups, the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value” not sufficient to amount to significantly more than the judicial exception because “display” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.,”
Further, MIT, “About Bubble Charts,” discloses “Each bubble must have three pieces of data related to it: its X coordinate, its Y coordinate, and its bubble size. Bubbles in one series are all the same color. You may have more than one series of bubbles on a chart”
Further, the claim recites the additional element – “store the reduced third data set in the memory” where merely describes how to generally “apply” the concept of storing data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “enable setting of the selected column or the attribute value range while checking the data image or the analysis result image, and update the data image and the analysis result image in accordance with change of the selected column or the attribute value range.” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “enable setting of the selected Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “enable setting” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional element – “enable setting” is not sufficient to amount to significantly more than the judicial exception because “enable setting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs…,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…” Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result.” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “use” in the context of this claim encompasses the user manually use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (e.g. using the number in calculating and weighting). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “use” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “use the data number for weighting of the analysis result of 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “use the data number for weighting of the analysis result of clustering processing,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “use” in the context of this claim encompasses the user manually use the data number for weighting of the analysis result of clustering processing in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (e.g. using the number in weighting). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “use” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the first data set is formed only by the columns for which the attribute values are not aligned at equal intervals” which is merely a type of information. 
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 4, with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “display the data image and the analysis result image on one screen.” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical 
In particular, the claim recites additional element – using “system,” “memory” and “processor” to perform the “display” step. The “system,” “memory” and “processor” in the step are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element – “display the data image and the analysis result image on one screen,” are Field of Use and Technological Environment (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional system,” “memory” and “processor” to perform “display” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, “display” step is Field of Use and Technological Environment in conjunction with the abstract idea (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
system,” “memory” and “processor”), which does not change the result of the analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and Moser et al. (U.S. Pub. No.: US 20160103902, hereinafter Moser).
For claim 1, Hsiao discloses a data analysis system comprising a computer configured to: 
time column and a feature column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column (Hsiao: paragraph [0014], “an exemplary computer system that may be used to implement certain embodiments,” paragraph [0053], “As shown in FIG. 2, GUI 200…enables a user to select a data source of interest to the user…the user has selected the SALES EASTERN REGION data source…Once the data source has been selected…if the selected data source is a table or view, the metadata attributes for the data source may include attributes related to information identifying the various columns of the table or view, the names of the columns…,” paragraph [0064], “As shown in FIG. 2…FIG. 2, the user has selected the "SALES_DATE", "NY" and "DC" columns…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240 In the example depicted in FIG. 2, the single source query that is generated based upon user selections in GUI 200 is displayed in area 210 on GUI 200.” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE, and has the following form: SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query; <data source> identifies a relation name or data source from which data is to be extracted; and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” See Fig. 3A,
WHERE “a first data set” is interpreted as “selected data source is a table or view,”
WHERE “a plurality of columns contained in a first data set” is interpreted as “the various columns of the table or view,”
WHERE “
select a time column and a feature column from a plurality of columns” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,” 
WHERE “an attribute value range selected from a plurality of attribute values contained in the selected column” is interpreted as “WHERE <condition>” where “<condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” (e.g. “an attribute value range selected” is interpreted as “the rows or records of the data source” satisfy “conditions or filters” in the “WHERE <condition>” clause), an ordinary skill in the art will understand that user can conditionally select a range of value with the column value e.g. SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE SALES_DATE <2000 (e.g. “conditional (Boolean) expression”));
time and feature columns and the attribute value range (Hsiao: paragraph [0008], “…The data analysis system may then obtain a result set by executing the base query, the result set comprising the first data and the second data…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240…” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE…SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query…and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query”
WHERE “a second data set” is interpreted as “result set by executing the base query,”
WHERE “set a selected column selected from a plurality of columns contained in a first data set” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,”
WHERE “to the selected column and the attribute value range” is interpreted as “SELECT <attribute list>” (the selected column) and “WHERE <condition>” (the attribute value range) within the “SQL query”);
select a unit of aggregation for the extracted second data set, wherein a number GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, and 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240) 
WHERE “select a unit of aggregation” is broadly interpreted as “aggregate sales per region per month,” (see Fig. 3B, time unit is “Month,” which group sales of the days to per-month basis),
WHERE “a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. 10240 number of selected sales dates are aggregated to per-month basis (January, February and March), where three monthly attribute value (sum of sales of each month, e.g. January, February and March) is smaller than 10240 number of selected sales of dates));
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240),
WHERE “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set” is broadly interpreted as “aggregate sales per region per month” and “set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis)”
WHERE “wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. aggregating a plurality of numbers (10240 of selected sale dates) into three monthly numbers (see Fig. 3A), e.g. aggregate and reduce 10240 data values to only three monthly values);
store the reduced third data set in the memory (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0135], “The result set obtained from executing the base combined query in 810 may be stored as a memory object (also referred to as a virtual data object) in a memory of the data analysis system.” Paragraph [0141], “At 820, the modified combined query generated in 818 is executed to obtain an analysis result set. The analysis result set represents the result of the analysis requested by the user” paragraph [0218], “The RAM typically contains data and/or program modules that are presently being operated and executed by processing subsystem 1404. For example, in certain embodiments, a virtual data object storing a result set obtained from executing a base combined query may be stored in the RAM. An analysis result set obtained from executing a modified combined query may also be stored in the RAM in certain embodiments. In some implementations, system memory 1410 may include multiple different types of memory, such as static random access memory (SRAM), dynamic random access memory (DRAM), and the like.” 
(NOTE: an ordinary skill in the art would understand “average” is transforming a 
analyze the third data set stored in the memory to generated an analysis result (Hsiao: paragraph [0008], “The data analysis system may generate a first modified query based upon the base query and the first analysis information, and obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may provide a GUI that enables a user to select or define the analysis to be performed on the result set obtained from executing the base combined query. The user may also use the GUI to indicate the type of visualization (e.g., line graph, pie chart) to be used for displaying the analysis results….”); and 
display an analysis result image provided by visualizing an analysis result of the third data set (Hsiao: paragraph [0008], “…obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may provide a GUI that enables a user to select or define the analysis to be performed on the result set obtained from executing the base combined query. The user may also use the GUI to indicate the type of visualization (e.g., line graph, pie chart) to be used for ”);
wherein the plurality of attribute values of the time column in the first data set are not aligned at equal intervals so that, among the plurality of groups, a number of attribute values contained in one group is different from that of another group of the plurality of groups (Hsiao: paragraph [0049], “…it is assumed that the sales dates is stored in two separate data sources, one data source storing data for the Western Region and another storing data for the Eastern Region. For example, the sales data for the Western Region may be stored in a first data source ("SALES_WESTERN_REGION", which may be a data object such as a table or view) and the Western Region may include two regions, namely, Los Angeles (LA) and San Francisco (SF). An example of data stored in the first data source is shown in Table A below
TABLE-US-00001 
TABLE A 
SALES_WESTERN_REGION ("BEAM_VIEW_48") 
SALES_DATE 	LA 	SF 
Jan. 12, 2015 	250 	120 
Jan. 18, 2015 	200 	140 
Feb. 1, 2015 	190 	180 
Mar. 15, 2015 	195 	185”
Based on Specification (Pub. Version) paragraph [0077], “FIG. 19 is a diagram illustrating an example of the data structure of primary data…That is to say, the primary data 151 in the embodiment is which a plurality of attribute values are not aligned with equal intervals” and in Fig. 19, where each row of the records has different time (e.g. time are 1, 2, 8, 24), where time is not incremented by fixed time interval (e.g. if the fixed interval is 2, then it should be 1, 3, 5, 7 and 9 for each record therefor, 
WHERE “a time column” is broadly interpreted as “…SALES_DATE”
WHERE “attribute values of the time column” is broadly interpreted as date in “SALES_DATE” column (see Hsiao, paragraph [0049], Table A, where date in “SALES_DATE” column are “Jan. 12, 2015,” “Jan. 18, 2015,” “Feb. 1, 2015” and “Mar. 15, 2015,” which are similar to the example in Fig. 19 of the instant application), where Jan only has two number, Feb has one number, and Mar has one number).
However, Hsiao does not explicitly disclose 
aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set;
display a data image provided by visualizing the data set, 
the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined , and
the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value.
Neels discloses display a data image provided by visualizing the data set (Neels: paragraph [0189], “Note that query results can be returned to a client…query results may include…a visualization, such as a graph or chart, generated from the values.” paragraph [0191] “After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include…a "visualization tab" that displays various visualizations of the search results…,”
WHERE “the second data set” is interpreted as “results,”
WHERE “visualizing the second data set” is interpreted as “visualizations of the search results,” 
WHERE “display a data image provided by visualizing the second data set” is interpreted as “"visualization tab" that displays various visualizations of the search results…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Generating Reports from Unstructured Data” as taught by Neels, because it would provide enable a user to define visualizations, such as tables, charts, graphs and the like, using the selected fields. Further, the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” (Neels: paragraph [0039]).
However, Hsiao and Neels do not explicitly disclose aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set;
the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and
the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value.
Huth discloses aggregate, for each of the generated plurality of groups and based on a predetermined parameter, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set …assume that power consumption data is generated and stored as raw data every minute for every building owned by a particular company. In addition, assume that an administrator requests a report comprising data segments for a first period including the last sixty months (i.e., last five years) for each building showing monthly total energy consumption for each building. In this case, the database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments for subsequent use…” where “a predetermined parameter” can be broadly interpreted as “every minute,”
Column 10, lines 42-56, “The method may be for use in managing a building automation system and the interval attribute may be selected from one of a yearly interval, a quarterly interval, a monthly interval, a daily interval, an hourly interval and a minute by minute interval. For at least some point slices, the specifier may indicate other point slices to be manipulated according to a function to generate a requested point slice. Each request also may include a unit attribute and the point slice specifier correlates the unit attributes with specific ”
Column 15, lines 13-21, “Fourth, the term "interval" is used to identify the interval over which a particular function should be applied. For example, with respect to the exemplary power consumption roll up described above, the roll up may be processed over the course of an hour, a day, a month, a quarter of a year, a year and other periodic breakdowns. As another example, average hourly power consumption may be determined on a minute-by-minute basis, hourly, daily, monthly, quarterly, yearly, etc”
WHERE “the second data set” is broadly interpreted as “hourly power consumption” which is determined based on “minute-by-minute basis” (WHERE “the first data set” is broadly interpreted as “raw data every minute” or “minute-by-minute basis” data), 
WHERE “the third data set” is broadly interpreted as “average hourly power consumption” (e.g. aggregating “hourly power consumption” and computing an average of “hourly power consumption”
WHERE “a predetermined parameter” can be broadly interpreted as “a minute-by-minute basis, hourly, daily, monthly, quarterly, yearly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Database ” as taught by Huth, because it would provide Hsiao’s system with the enhanced capability of “…database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments for subsequent use.” (Huth: column 6, lines 14-33), in order to “quickly provide the desired information as the daily power consumption information has already been determined and stored in the database” (Huth: column 6, lines 24-44).
However, Hsiao, Neels and Huth do not explicitly disclose the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and
the singular object is displayed with a display format different from that of another object that is, among the plurality of groups. another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value.
Moser discloses the one or more processors are further configured to display a singular object on the data image, the singular object being, among the plurality of groups, a group of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value, and the singular object is displayed with a display format different from that of another object that is, among the plurality of groups, another group of which a data number indicating a number of pieces of daia used for calculating a value aggregated by the aggregating processing is smaller than the predetermined value (Moser: paragraphs [0023], “FIG. 1 includes a visualization 100 generated according to an example embodiment for enabling an insightful visualization of a dataset. In an example, the multivariate insight discovery approach is used to present insightful visualizations to a user who has little or no experience with a particular data set. In this example, the dataset includes OLAP data. Typically, an OLAP dataset consists of columns that are classified as either measures or attributes (e.g., dimensions), which may be part of a hierarchical structure. In the case of a column classified as a measure, the OLAP data also includes a proposed aggregation method for the measure. An OLAP cube may be considered a generalization of a three-dimensional spreadsheet. For example, a company might wish to summarize financial data by product ID, by time-period, and by location to compare the relevant data in each dimension. Product ID, time, and location comparison are the data's dimensions. Each cell of the cube holds a number that represents some measure of the business, such as sales. The elements of a organized as a hierarchy, a set of parent-child relationships, typically where a parent member summarizes or includes its children. Furthermore, parent elements may be aggregated as the children of another parent element of the OLAP data. For example, a monthly report may be the child of a quarterly report which is in turn the child of a yearly report, etc?”
Paragraph [0029], “size property: the value of the measure associated with the size property determines the size of the mark, e.g., dot size”
Paragraph [0033], “In the example of FIG. 1, the visualization 100 is generated (after consulting appropriate visualization guidelines) for a set of columns comprising an attribute and three measures (i.e., AM.sub.1M.sub.2M.sub.3). The visualization type is "scatter" and the visualization 100 makes use of a mark 130 (circle) to represent each data point in the attribute…It should be noted that a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day. Furthermore, the measure "security delay" 110 is shown along the y-axis and the measure "weather delay" is shown along the x-axis.”
 paragraph [0039], “In an example, the preprocessing may provide for aggregating over at least one attribute of the raw dataset aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute…” paragraph [0050], “…In an example, the visualization generator 204 may select a mark type, for example bar or dot…,” Fig. 1
WHERE “the data image” is broadly interpreted as “visualization 100” (e.g. “a mark type, for example bar or dot”, Fig. 1)
WHERE “the singular object” is broadly interpreted as “mark 130 may be shown as larger or smaller” in dot graph, e.g. Fig. 1,
WHERE “calculating a value aggregated by the aggregating processing” is broadly interpreted as “aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute”
WHERE “a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value” is broadly interpreted as “a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day” (i.e. “larger” or “smaller” size of the “mark 130” is determined based on larger/smaller than “a predetermined volume,” For example, if the data (e.g. count) in dot is greater than X, then the size of the dot is larger than size of dots that are less than X)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS ” as taught by Hsiao by implementing “Multivariate Insight Discovery Approach” as taught by Moser, because it would provide Hsiao’s system with the enhanced capability of “…to automatically identify subsets of the measures and attributes of the OLAP data that result in insightful visualizations for the viewing user…” (Moser: paragraph [0034]).
For claim 2, Hsiao, Neels, Huth and Moser disclose the data analysis system according to claim 1, wherein the one or more processors are is further configured to: 
enable setting of the selected column (Hsiao: paragraph [0080], “In the example depicted in FIG. 3A, the base combined query that generated the result set is displayed in area 303 of GUI 300. To enable the user to describe the analysis to be performed, GUI 300 displays various metadata attributes related to the result set. The user can then describe the analysis to be performed by selecting one or more of these displayed metadata attributes. For example, in FIG. 3A, the displayed metadata attributes include column names (or column labels) of the result set are displayed for selection along multiple axes (X-axis and Y-axis in FIG. 3A). In FIG. 3A, column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection as measures for the Y-axis and as dimensions for the X-axis.”
WHERE “selected column” is interpreted as “selecting one or more of these displayed metadata attributes” e.g. (“column labels LA, SF, ”));
update the analysis result image in accordance with change of the selected column or the attribute value range (Hsiao: paragraph [0009], “…the data analysis system may receive second analysis information identifying a second analysis to be performed based upon the result set. The data analysis system may generate a second modified query based upon the base query and the second analysis information, and obtain a second analysis result set by executing the second modified query. The data analysis system may then output the second analysis result set. In this manner, multiple modified queries may be created for multiple analyses to be performed using the same base query.” Paragraph [0095], “The analysis result data in Table C can then be provided to a visualization generator to generate a single line graph desired by the user. The single line graph represents analysis performed on data from multiple data sources. An example of such a line graph corresponding to the analysis result depicted in Table C is depicted in FIG. 11. FIG. 11 illustrates an exemplary line graph 1100 that is generated by a data analysis system based upon the analysis result set shown in Table C…”).
However, Hsiao does not explicitly disclose while checking the data image or the analysis result image;
update the data image in accordance with change of the selected column or the attribute value range.
Neels discloses while checking the data image or the analysis result image (Neels: paragraph [0027], “The reporting application can return an interactive listing of the identified fields, and may allow the user to select some or all of the identified fields for further use during the report generation process…define aggregates to be calculated using the selected fields; and define additional filters for the selected fields that can be used to further filter the data…” paragraph [0039], “…the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” Paragraph [0191], “…the search screen 1300 can display the results through search results tabs 1304…a "visualization tab" that displays various visualizations of the search results…It additionally can display a fields sidebar 1306 that includes statistics about occurrences of specific fields in the returned events, including " selected fields" that are pre -selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria…,”
WHERE “change of the selected column” is broadly interpreted as “the selected fields,”
WHERE “the data image” is broadly interpreted as “visualizations of the search results” (the data image)), and 
The reporting application can return an interactive listing of the identified fields, and may allow the user to select some or all of the identified fields for further use during the report generation process…define aggregates to be calculated using the selected fields; and define additional filters for the selected fields that can be used to further filter the data…” paragraph [0039], “…the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” Paragraph [0191], “…the search screen 1300 can display the results through search results tabs 1304…a "visualization tab" that displays various visualizations of the search results…It additionally can display a fields sidebar 1306…,”
WHERE “update the data image in accordance with change” is broadly interpreted as “enable the user to make iterative changes…to modify the report”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Generating Reports from Unstructured Data” as taught by Neels, because it would provide Hsiao’s system with the enhanced capability of “…enable a user to define ” (Neels: paragraph [0039]).
For claim 9, Hsiao discloses a data analysis method comprising a computer configured to: 
selecting, by a computer system, a column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column (Hsiao: paragraph [0014], “an exemplary computer system that may be used to implement certain embodiments,” paragraph [0053], “As shown in FIG. 2, GUI 200…enables a user to select a data source of interest to the user…the user has selected the SALES EASTERN REGION data source…Once the data source has been selected…if the selected data source is a table or view, the metadata attributes for the data source may include attributes related to information identifying the various columns of the table or view, the names of the columns…,” paragraph [0064], “As shown in FIG. 2…FIG. 2, the user has selected the "SALES_DATE", "NY" and "DC" columns…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240 In the example depicted in FIG. 2, the single source query that is generated based upon user selections in GUI 200 is displayed in ” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE, and has the following form: SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query; <data source> identifies a relation name or data source from which data is to be extracted; and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” Paragraph [0126], “FIG. 8 depicts a simplified flowchart 800 depicting processing performed by a data analysis system according to certain embodiments. The processing depicted in FIG. 8 may be implemented in software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores) of a data analysis system, hardware, or combinations thereof.”See Fig. 3A,
WHERE “a first data set” is interpreted as “selected data source is a table or view,”
WHERE “a plurality of columns contained in a first data set” is interpreted as “the various columns of the table or view,”
WHERE “set a selected column selected from a plurality of columns contained in a first data set” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,”
WHERE “an attribute value range selected from a plurality of attribute values contained in the selected column” is interpreted as “WHERE <condition>” where “<condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” (e.g. “an attribute value range selected” is interpreted as “the rows or records of the data source” satisfy “conditions or filters” in the “WHERE <condition>” clause), an ordinary skill in the art will understand that user can conditionally select a range of value with the column value e.g. SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE SALES_DATE <2000 (e.g. “conditional (Boolean) expression”));
 extracting, by a computer system from the first data set, a second data set corresponding to the selected column and the attribute value range (Hsiao: paragraph [0008], “…The data analysis system may then obtain a result set by executing the base query, the result set comprising the first data and the second data…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240…” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE…SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query…and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query”
WHERE “a second data set” is interpreted as “result set by executing the base query,”
WHERE “set a selected column selected from a plurality of columns contained in a first data set” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,”
WHERE “to the selected column and the attribute value range” is interpreted as “SELECT <attribute list>” (the selected column) and “WHERE <condition>” (the attribute value range) within the “SQL query”);
selecting, by a computer system, a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, and 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240) 
WHERE “selecting a unit of aggregation” is broadly interpreted as “aggregate sales per region per month,” (see Fig. 3B, time unit is “Month,” which group sales of the days to per-month basis),
WHERE “a number of attribute values contained in the unit of aggregation is SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. 10240 number of selected sales dates are aggregated to per-month basis (January, February and March), where three monthly attribute value (sum of sales of each month, e.g. January, February and March) is smaller than 10240 number of selected sales of dates));
grouping, by a computer system, attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240),
WHERE “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set” is broadly interpreted as “aggregate sales per region per month” and “set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis)”
WHERE “wherein a number of the plurality of groups is smaller than the number SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. aggregating a plurality of numbers (10240 of selected sale dates) into three monthly numbers (see Fig. 3A), e.g. aggregate and reduce 10240 data values to only three monthly values);
storing, by a computer system, the reduced third data set in the memory (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0135], “The result set obtained from executing the base combined query in 810 may be stored as a memory object (also referred to as a virtual data object) in a memory of the data analysis system.” At 820, the modified combined query generated in 818 is executed to obtain an analysis result set. The analysis result set represents the result of the analysis requested by the user” paragraph [0218], “The RAM typically contains data and/or program modules that are presently being operated and executed by processing subsystem 1404. For example, in certain embodiments, a virtual data object storing a result set obtained from executing a base combined query may be stored in the RAM. An analysis result set obtained from executing a modified combined query may also be stored in the RAM in certain embodiments. In some implementations, system memory 1410 may include multiple different types of memory, such as static random access memory (SRAM), dynamic random access memory (DRAM), and the like.” 
(NOTE: an ordinary skill in the art would understand “average” is transforming a plurality of numbers into one number which reduced memory from storing five numbers to only store one number));
analyzing, by a computer system, the third data set stored in the memory to generated an analysis result (Hsiao: paragraph [0008], “The data analysis system may generate a first modified query based upon the base query and the first analysis information, and obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may indicate the type of visualization (e.g., line graph, pie chart) to be used for displaying the analysis results….”); and 
displaying, by a computer system, an analysis result image provided by visualizing an analysis result of the third data set (Hsiao: paragraph [0008], “…obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may provide a GUI that enables a user to select or define the analysis to be performed on the result set obtained from executing the base combined query. The user may also use the GUI to indicate the type of visualization (e.g., line graph, pie chart) to be used for displaying the analysis results….”);
wherein the plurality of columns contained in the first data set includes a time column, attribute values of the time column are not aligned at equal intervals (Hsiao: paragraph [0049], “…it is assumed that the sales dates is stored in two separate data sources, one data source storing data for the Western Region and another storing data for the Eastern Region. For example, the sales data for the Western Region may be stored in a first data source ("SALES_WESTERN_REGION", which may be a data object such as a table or view) and the Western Region may include two regions, namely, Los Angeles (LA) and San Francisco 
TABLE-US-00001 
TABLE A 
SALES_WESTERN_REGION ("BEAM_VIEW_48") 
SALES_DATE 	LA 	SF 
Jan. 12, 2015 	250 	120 
Jan. 18, 2015 	200 	140 
Feb. 1, 2015 	190 	180 
Mar. 15, 2015 	195 	185”
Based on Specification (Pub. Version) paragraph [0077], “FIG. 19 is a diagram illustrating an example of the data structure of primary data…That is to say, the primary data 151 in the embodiment is configured only by columns ("time", "feature 1", "feature 2", and "feature 3") for which a plurality of attribute values are not aligned with equal intervals” and in Fig. 19, where each row of the records has different time (e.g. time are 1, 2, 8, 24), where time is not incremented by fixed time interval (e.g. if the fixed interval is 2, then it should be 1, 3, 5, 7 and 9 for each record therefor, 
WHERE “a time column” is broadly interpreted as “…SALES_DATE”
WHERE “attribute values of the time column” is broadly interpreted as date in “SALES_DATE” column (see Hsiao, paragraph [0049], Table A, where date in “SALES_DATE” column are “Jan. 12, 2015,” “Jan. 18, 2015,” “Feb. 1, 2015” Mar. 15, 2015,” which are similar to the example in Fig. 19 of the instant application)).
However, Hsiao does not explicitly disclose aggregating, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set;
displaying a data image provided by visualizing the data set, 
the one or more processors are further configured to display a singular object on the data image, the singular object being an object of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value.
Neels discloses display a data image provided by visualizing the data set (Neels: paragraph [0189], “Note that query results can be returned to a client…query results may include…a visualization, such as a graph or chart, generated from the values.” paragraph [0191] “After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include…a "visualization tab" that displays various visualizations of the search results…,”
WHERE “the second data set” is interpreted as “results,”
WHERE “visualizing the second data set” is interpreted as “visualizations of the search results,” 
WHERE “display a data image provided by visualizing the second data set” is "visualization tab" that displays various visualizations of the search results…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Generating Reports from Unstructured Data” as taught by Neels, because it would provide Hsiao’s system with the enhanced capability of “…enable a user to define visualizations, such as tables, charts, graphs and the like, using the selected fields. Further, the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” (Neels: paragraph [0039]).
However, Hsiao and Neels do not explicitly disclose aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set,
the one or more processors are further configured to display a singular object on the data image, the singular object being an object of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value.
Huth discloses aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second …assume that power consumption data is generated and stored as raw data every minute for every building owned by a particular company. In addition, assume that an administrator requests a report comprising data segments for a first period including the last sixty months (i.e., last five years) for each building showing monthly total energy consumption for each building. In this case, the database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments for subsequent use…” 
Column 10, lines 42-56, “The method may be for use in managing a building automation system and the interval attribute may be selected from one of a yearly interval, a quarterly interval, a monthly interval, a daily interval, an hourly interval and a minute by minute interval. For at least some point slices, the specifier may indicate other point slices to be manipulated according to a function to generate a requested point slice. Each request also may include a unit attribute and the point slice specifier correlates the unit attributes with specific sub-sets of source elements”
Fourth, the term "interval" is used to identify the interval over which a particular function should be applied. For example, with respect to the exemplary power consumption roll up described above, the roll up may be processed over the course of an hour, a day, a month, a quarter of a year, a year and other periodic breakdowns. As another example, average hourly power consumption may be determined on a minute-by-minute basis, hourly, daily, monthly, quarterly, yearly, etc”
WHERE “the second data set” is broadly interpreted as “hourly power consumption” which is determined based on “minute-by-minute basis” (WHERE “the first data set” is broadly interpreted as “raw data every minute” or “minute-by-minute basis” data), 
WHERE “the third data set” is broadly interpreted as “average hourly power consumption” (e.g. aggregating “hourly power consumption” and computing an average of “hourly power consumption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Database management method and apparatus” as taught by Huth, because it would provide Hsiao’s system with the enhanced capability of “…database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as ” (Huth: column 6, lines 14-33), in order to “quickly provide the desired information as the daily power consumption information has already been determined and stored in the database” (Huth: column 6, lines 24-44).
However, Hsiao, Neels and Huth do not explicitly disclose the one or more processors are further configured to display a singular object on the data image, the singular object being an object of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value.
Moser discloses the one or more processors are further configured to display a singular object on the data image, the singular object being an object of which a date number indicating a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value (Moser: paragraphs [0023], “FIG. 1 includes a visualization 100 generated according to an example embodiment for enabling an insightful visualization of a dataset. In an example, the multivariate insight discovery approach is used to present insightful visualizations to a user who has little or no experience with a particular data set. In this example, the dataset includes OLAP data. Typically, an OLAP dataset consists of columns that are as either measures or attributes (e.g., dimensions), which may be part of a hierarchical structure. In the case of a column classified as a measure, the OLAP data also includes a proposed aggregation method for the measure. An OLAP cube may be considered a generalization of a three-dimensional spreadsheet. For example, a company might wish to summarize financial data by product ID, by time-period, and by location to compare the relevant data in each dimension. Product ID, time, and location comparison are the data's dimensions. Each cell of the cube holds a number that represents some measure of the business, such as sales. The elements of a dimension may be organized as a hierarchy, a set of parent-child relationships, typically where a parent member summarizes or includes its children. Furthermore, parent elements may be aggregated as the children of another parent element of the OLAP data. For example, a monthly report may be the child of a quarterly report which is in turn the child of a yearly report, etc?”
Paragraph [0029], “size property: the value of the measure associated with the size property determines the size of the mark, e.g., dot size”
Paragraph [0033], “In the example of FIG. 1, the visualization 100 is generated (after consulting appropriate visualization guidelines) for a set of columns comprising an attribute and three measures (i.e., AM.sub.1M.sub.2M.sub.3). The visualization a mark 130 (circle) to represent each data point in the attribute…It should be noted that a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day. Furthermore, the measure "security delay" 110 is shown along the y-axis and the measure "weather delay" is shown along the x-axis.”
 paragraph [0039], “In an example, the preprocessing may provide for aggregating over at least one attribute of the raw dataset 212…based on the aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute…” paragraph [0050], “…In an example, the visualization generator 204 may select a mark type, for example bar or dot…,” Fig. 1
WHERE “the data image” is broadly interpreted as “visualization 100” (e.g. “a mark type, for example bar or dot”, Fig. 1)
WHERE “the singular object” is broadly interpreted as “mark 130 may be shown as larger or smaller” in dot graph, e.g. Fig. 1,
WHERE “calculating a value aggregated by the aggregating processing” is broadly interpreted as “aggregation type of an attribute of the raw dataset 212 being "Average", storing the "Sum" and " Count" values for corresponding measures of the attribute”
WHERE “a number of pieces of data used for calculating a value aggregated by the aggregating processing is equal to or larger than a predetermined value” is broadly interpreted as “a size property might also be used, for example, each mark 130 may be shown as larger or smaller depending on the volume of aircraft passing through the airport location each day” (e.g. “larger” or “smaller” size of the “mark 130” is determined based on larger/smaller than predetermined volume)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Multivariate Insight Discovery Approach” as taught by Moser, because it would provide Hsiao’s system with the enhanced capability of “…to automatically identify subsets of the measures and attributes of the OLAP data that result in insightful visualizations for the viewing user…” (Moser: paragraph [0034]).
For claim 10, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
Further, Hsiao discloses the additional limitation, A computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform (Hsiao: paragraph [0126], “FIG. 8 depicts a simplified flowchart 800 depicting processing performed by a data analysis system software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores) of a data analysis system, hardware, or combinations thereof. The software may be stored on a non-transitory storage medium (e.g., on a memory device).”) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and Moser et al. (U.S. Pub. No.: US 20160103902, hereinafter Moser), and further in view of Jugel et al. (“M4: A Visualization-Oriented Time Series Data Aggregation,” 2014, hereinafter Jugel),
For claim 4, Hsiao, Neels, Huth and Moser disclose the data analysis system according to claim 1. 
	However, Hsiao, Neels, Huth and Moser do not explicitly disclose wherein a level of the aggregation is based on the predetermined parameter, and the predetermined parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed.
Jugel discloses wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed (Jugel: page 787, “The final visualization, which is presented to an engineer, is inherently restricted to displaying the retrieved data using width x height pixels - the area of the resulting chart. This implies that a visualization system must perform a data reduction, transforming and projecting the received result set onto a width x height raster…,” page 798, “Visualization Parameters. In addition to the query, the visualization client must also provide the visualization parameters width w and height h, i.e., the exact pixel resolution of the desired visualization. Determining the exact pixel resolution is very important” 
Page 799, “Given the width w and height h of the canvas area, the visualization client uses the following geometric transformation functions x = fx(t) and y = fy(v), x; y 2 R to project each timestamp t and value v to the visualization's coordinate system. a) Conditional query to apply PAA data reduction…GROUP BY round(200*(t-$t1)/($t2-$t1)) reduction query QD:compute aggregates for each pixel-column”
page 800, “4. DATA REDUCTION OPERATORS The goal of our query rewriting system is to apply visualization-oriented data reduction in the database by means of relational operators, i.e., using data aggregation…we model data reduction using a time-based grouping, aligning the time intervals with the pixel columns of the visualization. For each interval and thus for each pixel column we can compute aggregated values using one of the following options. Normal Aggregation. A simple form of data reduction is to compute an aggregated value and an aggregated aggregation functions min, max, avg, median, medoid, or mode…using but w does not depend on n and is inherently limited by physical display resolutions, e.g.,w = 5120 pixels for latest WHXGA displays. Therefore, the described M4 aggregation of has complexity of O(n).”
WHERE “a value based on a resolution of a display device” is interpreted as “Visualization Parameters” (e.g. “width w and height h, i.e., the exact pixel resolution of the desired visualization” or “physical display resolutions, e.g.,w = 5120 pixels for latest WHXGA displays”) with example of “data reduction using a time-based grouping, aligning the time intervals with the pixel columns of the visualization”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “M4: A Visualization-Oriented Time Series Data Aggregation” as taught by Jugel, because it would provide Hsiao’s modified system with the enhanced capability of “…w visualization-oriented data aggregation can reduce data volumes by up to two orders of magnitude, while preserving perfect visualizations.” (Jugel: page 797).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and Moser et al. (U.S. Pub. No.: US 20160103902, hereinafter Moser), and further in view of zj_oschina (OSCHINA“Solve the problem of too many HighStock points, NAN when displaying tooltip,” 2013),
For claim 4, Hsiao, Neels, Huth and Moser disclose the data analysis system according to claim 3. 
	However, Hsiao, Neels, Huth and Moser do not explicitly disclose wherein a level of the aggregation is based on the predetermined parameter, and the predetermined parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed.
zj_oschina discloses wherein a level of the aggregation is based on the predetermined parameter, and the predetermined parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed (zj_oschina: page 1, “groupPixelWidth: Number. The approximate pixel width of each group. If for example a series with 30 points is displayed over a 600 pixel wide plot area, no grouping is performed. If however the series contains so many points that the spacing is less than the groupPixelWidth, Highcharts will try to group it into appropriate groups…”
WHERE “the parameter contains a value based on a resolution of a display device” is interpreted as “spacing” which is the relation between resolution of a display device and number of data points, e.g. “spacing is less than the ” (e.g. where an ordinary skill in the art would understand, “spacing” is calculated based on  “pixel wide plot area” (e.g. resolution pixel width of physical display) and “points” to determine if “spacing” less than or greater than “groupPixelWidth”
Example 1, “If for example a series with 30 points is displayed over a 600 pixel wide plot area, no grouping is performed”
Example 2, “so many points that the spacing is less than the groupPixelWidth, Highcharts will try to group it into appropriate groups…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Solve the problem of too many HighStock points, NAN when displaying tooltip” as taught by zj_oschina, because it would provide Hsiao’s modified system with the enhanced capability of “…group it into appropriate groups so that each is more or less two pixels wide.” (zj_oschina: page 1) in order to “Solve the problem of too many HighStock points” (zj_oschina: page 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and Moser et al. (U.S. Pub. No.: US 20160103902, hereinafter Moser), and further in view of Gururajan et al. (U.S. Pub. No.: US 20120329537, hereinafter Gururajan).
For claim 5, Hsiao, Neels, Huth and Moser disclose the data analysis system according to claim 1.
However, Hsiao, Neels, Huth and Moser do not explicitly disclose, wherein the one or more processors are further configured to use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result.
Gururajan discloses wherein the one or more processors are further configured to use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result (Gururajan: paragraph [0074], “…A graph can be generated for the game in the casino for the selected dates showing the aggregated actual number of open tables during each hour, the aggregated ideal number of open tables during each hour, a graphic showing the aggregated pricing changes of open tables, and a graphic showing the aggregated unmet demand for a particular price point. The aggregation can be an average, median, mean, weighted average or percentile. The user can select any time period for the analysis and can exclude days such as holidays or special events that can skew the trends.”
(NOTE: an ordinary skill in the art would understand “weighted average” formula is the sum of all the values of items [within a group] is divided by total number of 
WHERE “a data number” is broadly interpreted as total number of aggregated items (e.g. there are 3 items with values 5, 6 and 10 are aggregated for “weighted average,” then “weighted average” = (5+6+10)/3 = 7, then “3” (aggregated items) is interpreted as “a data number indicating number of pieces of data used for calculating a value aggregated.”
Further, “used…for weighting of the analysis result” is considered by the examiner, however, the recited action is not recited with sufficient detail to achieve the claimed result (e.g. weighting of the analysis result), therefore, it is “intended use,” and does not have patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “System and Method for Processing Casino Table Games Yield Management Data” as taught by Gururajan, because it would provide Hsiao’s modified system with the enhanced capability of “…enhancing interactivity and providing a drill down ability in order to allow users to dig deeper into the data provided beginning from high level and intuitive indications to raw data and statistics.” (Gururajan: paragraph [0044]) in order to “a user can explore various possibilities to better evaluate changes that could be made to improve profitability. By aggregating this data to show all of the opportunities in a single graphical visualization, an overall picture is provided, enhancing the ” (Gururajan: paragraph [0044]).
For claim 6, Hsiao, Neels, Huth, Moser and Gururajan disclose the data analysis system according to claim 5, wherein the one or more processors are further configured to use the data number for weighting of the analysis result of clustering processing (Gururajan: paragraph [0074], “…A graph can be generated for the game in the casino for the selected dates showing the aggregated actual number of open tables during each hour, the aggregated ideal number of open tables during each hour, a graphic showing the aggregated pricing changes of open tables, and a graphic showing the aggregated unmet demand for a particular price point. The aggregation can be an average, median, mean, weighted average or percentile. The user can select any time period for the analysis and can exclude days such as holidays or special events that can skew the trends.”
WHERE “use the data number for weighting” is broadly interpreted as “total number of items” which is explained in the rejection of Claim 5, the total number of items is used to calculated “weighted average” (e.g. “weighted average” = sum of the values of all items is divided by total number of items), which indicates average (e.g. the analysis result) is “weighted,” therefore, the total number of items indicates “a data number indicating number of pieces of data used for calculating a value aggregated.”
Further, “use the data number for weighting of the analysis result of clustering processing” is considered by the examiner, however, the recited action is not recited 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “System and Method for Processing Casino Table Games Yield Management Data” as taught by Gururajan, because it would provide Hsiao’s modified system with the enhanced capability of “…enhancing interactivity and providing a drill down ability in order to allow users to dig deeper into the data provided beginning from high level and intuitive indications to raw data and statistics.” (Gururajan: paragraph [0044]) in order to “a user can explore various possibilities to better evaluate changes that could be made to improve profitability. By aggregating this data to show all of the opportunities in a single graphical visualization, an overall picture is provided, enhancing the decision making process.” (Gururajan: paragraph [0044]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and Moser et al. (U.S. Pub. No.: US 20160103902, hereinafter Moser), and further in view of Gururajan et al. Minitab Blog Editor (“How to Create and Read an I-MR Control Chart,” 2013, hereinafter Minitab).
For claim 8, Hsiao, Neels, Huth and Moser disclose the data analysis system according to claim 1.
However, Hsiao, Neels, Huth and Moser do disclose, wherein the one or more processors are further configured to display the data image and the analysis result image on one screen. 
Minitab discloses, wherein the one or more processors are further configured to display the data image and the analysis result image on one screen (Minitab: pages 1-2, “The I-MR is really two charts in one. At the top of the graph is an Individuals (I) chart, which plots the values of each individual observation, and provides a means to assess process center. The bottom part of the graph is a Moving Range (MR) chart, which plots process variation as calculated from the ranges of two or more successive observations.”
WHERE “the data image” is broadly interpreted as “an Individuals (I) chart” (e.g. “which plots the values of each individual observation”)
WHERE “the analysis result image” is broadly interpreted as “a Moving Range (MR) chart” (e.g. “plots process variation as calculated from the ranges of two or more successive observations”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “How to Create ” as taught by Minitab, because it would provide Hsiao’s modified system with the enhanced capability of “…1. Monitoring the stability of a process…2. Determining whether a process is stable and ready to be improved…3. Demonstrating improved process performance…” (Minitab: page 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169